Exhibit 10.5
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
AMENDED AND RESTATED
WARRANT TO PURCHASE STOCK

     
Company:
  Cardiovascular Systems, Inc., a Delaware Corporation (formerly known as
Replidyne, Inc.)
Number of Shares:
  8,493
Class of Stock:
  Common Stock
Warrant Price:
  $14.16 per share
Restated Warrant Date
  February 25, 2009
Issue Date:
  September 12, 2008
Expiration Date:
  The 10th anniversary after the Issue Date
Credit Facility:
  This Warrant is issued in connection with the Term Loan A referenced in the
Loan and Security Agreement dated September 12, 2008 between Silicon Valley Bank
and Company (as successor by merger to Cardiovascular Systems, Inc., a Minnesota
corporation.)

     Reference is made to the Warrant to Purchase Stock (the “Pre-Amendment
Warrant”), with an Issue Date of September 12, 2008, by Cardiovascular Systems,
Inc., a Minnesota corporation (“Original Issuer”), in favor of Silicon Valley
Bank, and assigned by Silicon Valley Bank to SVB Financial Group. The Original
Issuer has merged with a wholly-owned subsidiary of Company and, as a result of
such merger and in accordance with Section 1.6.2(C) of the Pre-Amendment
Warrant, Company has assumed the obligations of the Pre-Amendment Warrant as
hereby amended and restated. This Warrant amends and restates the Pre-Amendment
Warrant.
     THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SVB
FINANCIAL GROUP (SVB Financial Group, together with any registered holder from
time to time of this Warrant or any holder of the shares issuable or issued upon
exercise of this Warrant, “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares of the class of securities (the “Shares”) of the
Company at the Warrant Price, all as set forth above and as adjusted pursuant to
Article 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.
ARTICLE 1. EXERCISE.
          1.1 Method of Exercise. Holder may exercise this Warrant by delivering
a duly executed Notice of Exercise in substantially the form attached as

 



--------------------------------------------------------------------------------



 



Appendix 1 to the principal office of the Company. Unless Holder is exercising
the conversion right set forth in Article 1.2, Holder shall also deliver to the
Company a check, wire transfer (to an account designated by the Company), or
other form of payment acceptable to the Company for the aggregate Warrant Price
for the Shares being purchased.
          1.2 Conversion Right. In lieu of exercising this Warrant as specified
in Article 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Article 1.3.
          1.3 Fair Market Value. If the Company’s common stock is traded in a
public market and the Shares are common stock, the fair market value of each
Share shall be the closing price of a Share reported for the business day
immediately before Holder delivers its Notice of Exercise to the Company (or in
the instance where the Warrant is exercised immediately prior to the
effectiveness of the Company’s initial public offering, the “price to public”
per share price specified in the final prospectus relating to such offering). If
the Company’s common stock is traded in a public market and the Shares are
preferred stock, the fair market value of a Share shall be the closing price of
a share of the Company’s common stock reported for the business day immediately
before Holder delivers its Notice of Exercise to the Company (or, in the
instance where the Warrant is exercised immediately prior to the effectiveness
of the Company’s initial public offering, the initial “price to public” per
share price specified in the final prospectus relating to such offering), in
both cases, multiplied by the number of shares of the Company’s common stock
into which a Share is convertible in accordance with the Company’s Articles of
Incorporation. If the Company’s common stock is not traded in a public market,
the Board of Directors of the Company shall determine fair market value in its
reasonable good faith judgment.
          1.4 Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this Warrant and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.
          1.5 Replacement of Warrants. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
          1.6 Treatment of Warrant Upon Acquisition of Company.
               1.6.1 “Acquisition”. For the purpose of this Warrant,
“Acquisition” means any sale, license, or other disposition of all or
substantially all of the assets of the Company, or any reorganization,
consolidation, or merger of the Company where the holders of the Company’s
securities before the transaction beneficially own

2



--------------------------------------------------------------------------------



 



less than 50% of the outstanding voting securities of the surviving entity after
the transaction.
               1.6.2 Treatment of Warrant at Acquisition.
A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is not an asset sale and in which the sole consideration is
cash, either (a) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) if Holder elects not to exercise the
Warrant, this Warrant will expire upon the consummation of such Acquisition. The
Company shall provide Holder with written notice of its request relating to the
foregoing (together with such reasonable information as Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.
B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets (and only its assets) to a third party that is not an Affiliate
(as defined below) of the Company (a “True Asset Sale”), either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide Holder with written notice of its request relating to the foregoing
(together with such reasonable information as Holder may request in connection
with such contemplated Acquisition giving rise to such notice), which is to be
delivered to Holder not less than ten (10) days prior to the closing of the
proposed Acquisition.
C) Upon the closing of any Acquisition other than those particularly described
in subsections (A) and (B) above, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.
As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.
ARTICLE 2. ADJUSTMENTS TO THE SHARES.
          2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend on the Shares payable in common stock, or other securities, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend occurred. If the Company subdivides the Shares by reclassification or
otherwise into a greater number of

3



--------------------------------------------------------------------------------



 



shares or takes any other action which increase the amount of stock into which
the Shares are convertible, the number of shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased. If the outstanding shares are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.
          2.2 Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. Such an event shall include any automatic conversion of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of the Company’s Articles or
Certificate (as applicable) of Incorporation upon the closing of a registered
public offering of the Company’s common stock or other conversion in accordance
with the Company’s Articles of Incorporation. The Company or its successor shall
promptly issue to Holder an amendment to this Warrant setting forth the number
and kind of such new securities or other property issuable upon exercise or
conversion of this Warrant as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
of securities issuable upon exercise or conversion of this Warrant. The
amendment to this Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 2 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant.
The provisions of this Article 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.
          2.3 Adjustments for Diluting Issuances. The Warrant Price and the
number of Shares issuable upon exercise of this Warrant or, if the Shares are
preferred stock, the number of shares of common stock issuable upon conversion
of the Shares, shall be subject to adjustment, from time to time in the manner
set forth in the Company’s Articles or Certificate of Incorporation as if the
Shares were issued and outstanding on and as of the date of any such required
adjustment. The provisions set forth for the Shares in the Company’s Articles or
Certificate (as applicable) of Incorporation relating to the above in effect as
of the Restated Warrant Date may not be amended, modified or waived, without the
prior written consent of Holder unless such amendment, modification or waiver
affects the rights associated with the Shares in the same manner as such
amendment, modification or waiver affects the rights associated with all other
shares of the same series and class as the Shares granted to Holder.
          2.4 No Impairment. The Company shall not, by amendment of its Articles
or Certificate (as applicable) of Incorporation or through a reorganization,
transfer of assets, consolidation, merger, dissolution, issue, or sale of
securities or any other voluntary action, seek to avoid the observance or
performance of any of the terms to be observed or performed under this Warrant
by the Company, and shall at all times in good faith assist in carrying out of
all the provisions of this Article 2 and in taking all such action as may be
necessary or appropriate to protect Holder’s rights under this Article against
impairment.

4



--------------------------------------------------------------------------------



 



          2.5 Fractional Shares. No fractional Shares shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share. If a fractional share interest
arises upon any exercise or conversion of the Warrant, the Company shall
eliminate such fractional share interest by paying Holder the amount computed by
multiplying the fractional interest by the fair market value of a full Share.
          2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Company shall promptly notify Holder in writing, and, at the
Company’s expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Financial Officer setting forth such adjustment and the
facts upon which such adjustment is based. The Company shall, upon written
request, furnish Holder a certificate setting forth the Warrant Price in effect
upon the date thereof and the series of adjustments leading to such Warrant
Price.
ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.
          3.1 Representations and Warranties. The Company represents and
warrants to Holder as follows:
               (a) The representations and warranties made by Original Issuer in
Section 3.1 of the Pre-Amendment Warrant shall survive this amendment and
restatement of the Pre-Amendment Warrant.
               (b) All Shares which may be issued upon the exercise of the
purchase right represented by this Warrant, and all securities, if any, issuable
upon conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.
               (c) The Company’s capitalization table attached hereto as
Schedule 1 is true and complete as of the Restated Warrant Date.
               (d) The Company’s issuance of this Warrant will not trigger any
adjustment to the conversion prices of the Company’s preferred stock pursuant to
the Company’s Articles of Incorporation.
          3.2 Notice of Certain Events. If at any time the Company shall plan
(a) the declaration of any dividend upon its common stock payable in cash or
stock or any other distribution to the holders of its common stock; (b) to offer
for sale any shares of the Company’s capital stock (or other securities
convertible into such capital stock), other than (i) pursuant to the Company’s
stock option or other compensatory plans, (ii) in connection with commercial
credit arrangements or equipment financings, or (iii) in connection with
strategic transactions for purposes other than capital raising; (c) any capital
reorganization or reclassification of the capital stock of the Company, or a
consolidation or merger of the Company with or into, or a sale, lease, license,
or other conveyance of all or substantially all its assets to, another entity or
entities; (e) a voluntary or involuntary dissolution, liquidation or winding up
of the Company; or (f) offer holders of registration rights the opportunity to
participate in an underwritten public offering of the Company’s securities for
cash; then, in any one or more of said cases, the

5



--------------------------------------------------------------------------------



 



Company shall give Holder: (1) at least 20 days’ prior written notice of the
date on which the books of the Company shall close or a record shall be taken
for such dividend, distribution or subscription rights or for determining rights
to vote in respect of any of the matters referred to in (a) through (e) above,
and (2) in the case of any of the matters referred to in (c) through (e) above,
at least 20 days’ prior written notice of the date when the same shall take
place, and (3) in the case of the matter referred to in (f) above, the same
notice as is given to the holders of such registration rights. Such notice in
accordance with the foregoing clause (1) shall also specify, in the case of any
such dividend, distribution or subscription rights, the date on which the
holders of common stock shall be entitled thereto, and such notice in accordance
with the foregoing clause (2) shall also specify the date on which the holders
of common stock shall be entitled to exchange their common stock for securities
or other property deliverable upon the occurrence of such event. Company will
also provide information requested by Holder reasonably necessary to enable
Holder to comply with Holder’s accounting or reporting requirements.
          3.3 Registration. The Company agrees that the Shares shall have
certain “piggyback” and “S-3” registration rights pursuant to and as set forth
in the Company’s Registration Rights Agreement dated March 16, 2009 (the
“Registration Rights Agreement”), as if for such purpose Holder (and its
successors and assigns to the extent permitted hereunder) were an “Investor” (as
used therein) and the Shares were “Investor Securities” (as used therein). The
provisions set forth in the Registration Rights Agreement relating to the above
in effect as of the Restated Warrant Date may not be amended, modified or waived
without the prior written consent of Holder unless such amendment, modification
or waiver affects the rights associated with the Shares in the same manner as
such amendment, modification, or waiver affects the rights associated with all
other shares of the same series and class as the Shares granted to Holder.
Holder, Company and the shareholders party to the Registration Rights Agreement
have agreed, pursuant to the Registration Rights Agreement, that Holder will
become a party thereto upon Holder’s exercise or conversion of this Warrant.
          3.4 No Shareholder Rights. Except as provided in this Warrant, Holder
will not have any rights as a shareholder of the Company until the exercise of
this Warrant.
ARTICLE 4. REPRESENTATIONS, WARRANTIES OF HOLDER. Holder represents and warrants
to the Company as follows:
          4.1 Purchase for Own Account. This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder will be acquired for investment
for Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Act. Holder also
represents that Holder has not been formed for the specific purpose of acquiring
this Warrant or the Shares.
          4.2 Disclosure of Information. Holder has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the acquisition of this Warrant and
its underlying securities. Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company

6



--------------------------------------------------------------------------------



 



possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Holder or to which
Holder has access.
          4.3 Investment Experience. Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
          4.4 Accredited Investor Status. Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.
          4.5 The Act. Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Holder’s investment intent as
expressed herein. Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.
ARTICLE 5. MISCELLANEOUS.
          5.1 Term. This Warrant is exercisable in whole or in part at any time
and from time to time on or before the Expiration Date.
          5.2 Legends. This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 [BELOW][OF THE
WARRANT PURSUANT TO WHICH THESE SHARES WERE ISSUED], MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL
IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.
          5.3 Compliance with Securities Laws on Transfer. This Warrant and the
Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned

7



--------------------------------------------------------------------------------



 



in whole or in part without compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require SVB Financial Group to provide an opinion of
counsel if the transfer is to Silicon Valley Bank or any other affiliate of SVB
Financial Group. Additionally, and without limitation on the preceding sentence,
if Holder proposes to make such a transfer or assignment in accordance with
Rule 144 under the Act, in lieu of Holder providing an opinion of counsel in
connection with any such proposed transfer or assignment, Holder may provide
representations and warranties in customary form and reasonably satisfactory to
the Company relating to its compliance with Rule 144, and the Company shall
cause its legal counsel to issue an opinion as to the availability of an
exemption under Rule 144 with respect to such proposed transfer or assignment.
          5.4 Transfer Procedure. Subject to the provisions of Article 5.3 and
upon providing the Company with written notice, SVB Financial Group and any
subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the Shares issuable directly or
indirectly, upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, (a) SVB Financial Group or any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee, (b) Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable), and (c) the
transferee shall agree to be bound by the restrictions on transfer contained
herein and all other provisions of this Warrant to the same extent as Holder.
The Company may refuse to transfer this Warrant or the Shares to any person who
directly competes with the Company, unless, in either case, the stock of the
Company is publicly traded.
          5.5 Notices. All notices and other communications from the Company to
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or Holder, as
the case may (or on the first business day after transmission by facsimile) be,
in writing by the Company or such Holder from time to time. Effective upon
receipt of the fully executed Warrant and the initial transfer described in
Article 5.4 above, all notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:
SVB Financial Group
Attn: Treasury Department
3003 Tasman Drive, HA 200
Santa Clara, CA 95054
Telephone: 408-654-7400
Facsimile: 408-496-2405
     Notice to the Company shall be addressed as follows until Holder receives
notice of a change in address:
Cardiovascular Systems, Inc.
Attn: Chief Financial Officer
651 Campus Drive

8



--------------------------------------------------------------------------------



 



St. Paul, Minnesota 55112-3495
Telephone: (651) 259-1600
Facsimile: (651) 259-1696
          5.6 Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
          5.7 Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
          5.8 Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to Holder.
          5.9 Counterparts. This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.
          5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to its
principles regarding conflicts of law.
[Signature page follows.]

9



--------------------------------------------------------------------------------



 



                              “COMPANY”                    
 
                            CARDIOVASCULAR SYSTEMS, INC.                    
 
                            By:   /s/ David Martin       By:   /s/ Laurence
Betterley                          
 
  Name:   David Martin           Name:   Laurence Betterley    
 
                           
 
      (Print)               (Print)    
 
  Title:   Chairman of the Board, President or           Title:   Chief
Financial Officer, Secretary,    
 
      Vice President               Assistant Treasurer or Assistant    
 
                      Secretary    
 
                            “HOLDER”                    
 
                            SVB FINANCIAL GROUP                    
 
                            By:   /s/ Norman Cutler                            
                 
 
  Name:   Norman Cutler                    
 
                           
 
      (Print)                    
 
  Title:   Capital Markets Manager                    
 
                           

10



--------------------------------------------------------------------------------



 



SCHEDULE 1
CAPITALIZATION TABLE
Cardiovascular Systems, Inc.
Post-Merger Capitalization
February 25, 2009

              Outstanding
 
       
Common Stock
    13,744,890  
Stock Options
    3,926,936  
Warrants
    3,134,036  
 
         
Common Stock outstanding, fully-diluted
    20,805,862  
 
       

11



--------------------------------------------------------------------------------



 



APPENDIX 1
NOTICE OF EXERCISE
     1. Holder elects to purchase                      shares of the
Common/Series                      Preferred [strike one] Stock of
                                         pursuant to the terms of the attached
Warrant, and tenders payment of the purchase price of the shares in full.
          [or]
     1. Holder elects to convert the attached Warrant into Shares/cash [strike
one] in the manner specified in the Warrant. This conversion is exercised for
                                         of the Shares covered by the Warrant.
     [Strike paragraph that does not apply.]
     2. Please issue a certificate or certificates representing the shares in
the name specified below:

                        Holders Name                                           
          (Address)           

     3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

            HOLDER:
              By:           Name:           Title:          (Date):       

12